United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Whitehall, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1509
Issued: May 25, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 10, 2020 appellant filed a timely appeal from March 13 and June 18, 2020 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted December 21, 2019 employment incident.
FACTUAL HISTORY
On February 7, 2020 appellant, then a 66-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 21, 2019 he sustained an injury to his left upper leg
when it caught on the metal brace of a right-hand vehicle while in the performance of duty. On
1

5 U.S.C. § 8101 et seq.

the reverse side of the claim form, J.D., an employing establishment supervisor, checked a box
marked “Yes” indicating that appellant’s injury was caused by his own willful misconduct as he
had been injured due to his inattention to the brake handle. He further noted that appellant had not
notified him of the injury at any point prior to February 7, 2020. Appellant stopped work on the
date of injury and returned to work on January 20, 2020.
In a February 11, 2020 development letter, OWCP informed appellant that it had received
no evidence in support of his traumatic injury claim. It advised him of the type of factual and
medical evidence required and provided a questionnaire for his completion. OWCP afforded him
30 days to submit the necessary evidence. In the same letter, it also informed the employing
establishment that, if appellant was treated at an employing establishment medical facility for the
alleged injury, it must provide treatment notes.
OWCP subsequently received a January 21, 2020 note from Dr. Alan Pollard, a Boardcertified orthopedic surgeon, who noted that appellant had been off work since December 26, 2019
due to symptoms from a previous femur fracture. Dr. Pollard released appellant to work without
restrictions as of January 20, 2020.
By decision dated March 13, 2020, OWCP accepted that the December 21, 2019
employment incident occurred, as alleged. However, it denied appellant’s traumatic injury claim,
finding that he had not submitted evidence containing a medical diagnosis in connection with the
accepted incident. OWCP concluded, therefore, that the requirements had not been met to
establish an injury as defined by FECA.
On March 30, 2020 appellant requested reconsideration of OWCP’s March 13, 2020
decision.
OWCP received additional evidence. In a December 26, 2019 report, Dr. Pollard noted
that appellant was seen in follow up for a femur fracture. Appellant provided an interim history
of feeling something pop in the anterior aspect of the left thigh while exiting his work vehicle on
December 21, 2019. He indicated that he experienced pain and swelling and, although the
swelling subsided by December 24, 2019, the pain was ongoing. Dr. Pollard performed a physical
examination and noted mild tenderness to palpation over the anterior aspect of the left thigh over
the prior femur fracture site. He reviewed radiographs of the left femur, which revealed a healed
left femur fracture and no new injury. Dr. Pollard’s impression was a stable left femur fracture
status post intermedullary nailing on November 30, 2018 with a recent episode of pain and
swelling in the left thigh. He opined that this might have been secondary to muscle strain over the
prominent bone at the femur fracture site, or perhaps could be secondary to release of scar tissue
around the femur fracture site. Dr. Pollard recommended appellant remain out of work for one
additional week.
By decision dated June 18, 2020, OWCP denied modification of its March 13, 2020
decision, finding that appellant had not submitted medical evidence sufficient to establish a
diagnosed medical condition causally related to his accepted employment incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.6
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.7 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.8
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,

2

Id.

3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted December 21, 2019 employment incident.
In support of his claim, appellant submitted a report of Dr. Pollard dated December 26,
2019, which primarily addressed follow-up care for a left femur fracture, which had occurred prior
to the employment incident, and for which he had undergone intermedullary nailing on
November 30, 2018. Dr. Pollard noted a recent episode of pain and swelling after appellant felt a
pop in the anterior left thigh while exiting his work vehicle on December 21, 2019. This Board
has held that pain is a description of a symptom, not a diagnosis of a medical condition.10
Dr. Pollard further opined that the pain and swelling “might have” been secondary to muscle strain
over the prominent bone at the femur fracture site, or “perhaps could be” secondary to release of
scar tissue around the femur fracture site. The Board has held that a medical report lacking a firm
diagnosis and a rationalized medical opinion that the medical condition is causally related to the
employment incident is of no probative value.11 Therefore, Dr. Pollard’s report is insufficient to
establish appellant’s claim.
Similarly, in his subsequent note dated January 21, 2020, Dr. Pollard indicated that
appellant had been off work due to symptoms from a previous femur fracture. As the Board has
held, a medical report which does not provide a firm diagnosis and render an opinion on causal
relationship is of no probative value and, thus, is insufficient to establish the claim.12 Additionally,
the Board has held that a well-rationalized opinion is particularly warranted when there is a history
of a preexisting condition, as in this case.13 Thus, Dr. Pollard’s January 21, 2020 report is also
insufficient to meet appellant’s burden of proof.
As appellant has not submitted rationalized medical evidence establishing causal
relationship between a diagnosed medical condition and the accepted December 21, 2019
employment incident, the Board finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.15.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013); J.L.,
Docket No. 20-0717 (issued October 15, 2020).
10
See K.S., Docket No. 19-1433 (issued April 26, 2021); S.L., Docket No. 19-1536 (issued June 26, 2020); D.Y.,
Docket No. 20-0112 (issued June 25, 2020).
11

J.P., Docket No. 20-0381 (issued July 28, 2020); R.L., Docket No. 20-0284 (issued June 30, 2020).

12

T.D., Docket No. 19-1779 (issued March 9, 2021).

13

Supra note 9.

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted December 21, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 18, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 25, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

